Citation Nr: 1200375	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1990; from September 12, 2002, to February 8, 2003; and from February 14, 2003, to December 2, 2003, with additional service in the Army National Guard, to include a period of active duty for training in August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board hearing before the Undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

This case was before the Board in July 2010, at which time it was decided in part and remanded in part.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A right shoulder arthritis was manifested to a compensable degree within one year after the Veteran's period of active duty from February to December 2003.


CONCLUSION OF LAW

Incurrence or aggravation of arthritis of the right shoulder during active service is presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2011).

Where a Veteran served continuously for ninety (90) days or more during a period of war and manifests arthritis to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by such service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that his right shoulder disability is related to his active service, or alternatively is secondary to the service-connected left shoulder and neck disabilities.  His representative argues that service connection is warranted for the disability on a presumptive basis.

Service treatment records reflect treatment for left shoulder pain, but there is no clear evidence of any right shoulder pain or injury in those records.  The Veteran did complain of shoulder pain in a November 2003 report of medical assessment.  The reviewing examiner noted that the Veteran injured his shoulder in January 2003, and was diagnosed with tendonitis.  The examiner did not specify which shoulder was injured.    

The Veteran's original claim for VA compensation benefits was filed in October 2005.  Post service treatment records reflect treatment for a right shoulder disability, first documented in a July 2005 VA treatment record.  The July 2005 record notes complaints of right shoulder pain for the past year.  X-rays performed in August 2005 showed mild-moderate narrowing of the acromioclavicular joint space in the right shoulder; mild osteophytic spurring; and mild-moderate degenerative changes of the glenoid labra.  A September 2005 VA treatment record indicates diagnoses of degenerative joint disease and tendonitis of the right shoulder.  A January 2006 MRI of the right shoulder showed rotator cuff impingement with distal supraspinatus tendonitis and subchondral degeneration within the glenoid fossa.  In August 2006 the Veteran underwent arthroscopic decompression of the right shoulder for chronic right subacromial bursitis with impingement.  Subsequent VA treatment records dated from August 2006 to June 2011 reflect continued treatment for the right shoulder disability.

The Veteran was afforded VA examinations in July 2006 and December 2010.  At the July 2006 examination, the Veteran reported that his right shoulder pain began in January 2003 as the result of pulling down a checkpoint gate.  However, he did not report the injury until June 2003, at which point he was treated with anti-inflammatories and rest.  After physical examination and review of the Veteran's medical records, the examiner provided a diagnosis of right shoulder impingement.  However, the examiner stated that he could not opine as to whether the right shoulder disability was related to military service without resorting to mere speculation as the claim file was unavailable for review.  Thus, the examiner was unable to determine if the Veteran was injured and/or treated for his complaints during active duty.  

In an October 2006 addendum to the July 2006 examination report, the VA physician stated that he reviewed the claims folder and opined that the Veteran's right shoulder condition was not service-connected as the claims file did not indicate that the Veteran had problems with the right shoulder during active service.  

At his December 2010 VA examination, the Veteran denied any pre- or post- service right shoulder condition, injury or trauma, but stated that he believed that the frequent rolling up of a gate while wearing heavy equipment during active service was the major contributing cause of his right shoulder disability.  The Veteran recalled presenting to a medic for left shoulder symptoms in June 2003, but did not report right shoulder symptoms at that time.  The examiner noted that in 2004, the Veteran began experiencing bilateral shoulder pain when using his shoulders for lifting, pushing, and pulling.  After physical examination and review of the claims file, the examiner provided a diagnosis of degenerative changes of the glenohumeral joint per the right shoulder MRI.  The MRI findings were confirmed at the time of the August 2006 arthroscopy.  

The examiner opined that the Veteran's right shoulder disability was not caused by or the result of an in-service, illness, injury, or event.  Specifically, service treatment records did not document any reported injury or event to the right shoulder that could have resulted in or caused the Veteran's degenerative changes as diagnosed by radiology.  Rather, the examiner stated that the normal aging process and the strenuous nature of the Veteran's post-service employment would be the likely major contributing cause of the Veteran's right shoulder condition.  Moreover, the physical examination of the right shoulder was unrevealing of objective evidence warranting a diagnosis of an acute or chronic right shoulder disorder, or residuals thereof.  Thus, the examiner concluded that based upon reasonable medical certainty, a nexus was not established between the Veteran's active military service and the Veteran's right shoulder degenerative condition. 

In a July 2011 addendum, the December 2010 examiner opined that it was not at least as likely as not that the Veteran's service-connected left shoulder and/or cervical spine conditions caused or worsened the right shoulder condition.  He based his opinion on the fact that there was no evidence in peer reviewed medical journals demonstrating that patients with cervical spine conditions and/or conditions affecting one shoulder had a higher incidence of degenerative changes or aggravation of a pre-existing condition in the opposite shoulder, as compared to the general population.  

Finally, at his March 2010 hearing before the undersigned, the Veteran testified that while deployed in Saudi Arabia, he carried a 35 pound rucksack and a 20 pound A pack, and wore a 50 pound vest.  Additionally, he had to carry around his duffel bags full of military gear and clothing.  All this weight was resting on his shoulders.  Further, the Veteran stated that his original complaint was with his left shoulder, but that in approximately 2005, he mentioned to his doctor that he felt something wrong with his right shoulder, and by 2006 he had significant pain in the right shoulder.  The Veteran later clarified that his initial complaint was with his left shoulder, but then the pain seemed to develop into both shoulders due to the stress he put on his shoulders, including the weight he bore on the shoulders during his last period of active duty.

Although the service treatment records do not document the presence of any right shoulder disorder, the record reflects that the Veteran was found to have mild to moderate degenerative changes of his right shoulder in August 2005, less than two years following his discharge from service.  The history reported for clinical purposes in July 2005 was that the Veteran had had right shoulder pain for one year.  Arthritis of a shoulder with pain on motion is considered compensably disabling.  Therefore, with resolution of reasonable doubt in the Veteran's favor, the Board concludes that the Veteran manifested arthritis of his right shoulder to a compensable degree within one year after his discharge from service.  The Board does not believe that the evidence of record is sufficient to rebut the presumption of service connection.  Accordingly, service connection is warranted for the Veteran's right shoulder disability. 


ORDER

Service connection for a right shoulder disability is granted.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


